. Petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit granted limited to Question No. 1 presented by the petition which reads as follows:
“Whether a district court under circumstances where a dispute arising under the Railway Labor Act has been submitted by a railroad to the National Railroad Adjustment Board and an injunction against a- strike by employees is sought on authority of Brotherhood of Railroad Trainmen v. Chicago River and Ind. RR Co., 353 U. S. 30, may on the granting of an injunction impose reasonable conditions designed to protect the employees against a harmful change in working conditions during pendency of the dispute before the Adjustment Board by ordering that the. Railroad restore the status quo, or, in the alternative, pay the employees the amount they • would have been paid had,(,changes-in working 'conditions giving rise to the dispute not been made.” .